J-S17003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

EDWARD HAMMOND

                            Appellant                  No. 1911 WDA 2014


           Appeal from the Judgment of Sentence October 23, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0003107-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED MARCH 02, 2016

        Appellant, Edward Hammond, appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas following his

stipulated, nonjury trial convictions for firearms not to be carried without a

license and person not to possess a firearm.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issue for our review:

           DID THE COURT ERR BY DENYING [APPELLANT’S] MOTION
           TO SUPPRESS EVIDENCE OBTAINED DURING AN
____________________________________________


1
    18 Pa.C.S.A. §§ 6106(a)(1) and 6501(a)(1) respectively.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S17003-16


         INVESTIGATIVE  DETENTION    CONDUCTED WITHOUT
         REASONABLE SUSPICION THAT [APPELLANT] WAS
         ENGAGING IN CRIMINAL ACTIVITY?

(Appellant’s Brief at 4).

      We review the denial of a suppression motion as follows:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.

            [W]e may consider only the evidence of the
            prosecution and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole. Where the record
            supports the findings of the suppression court, we
            are bound by those facts and may reverse only if the
            court erred in reaching its legal conclusions based
            upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).     “It is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jill E.

Rangos, we conclude Appellant’s issue merits no relief.     The trial court’s

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed August 14, 2015, at 4-7) (finding:

                                    -2-
J-S17003-16


based on allegations of increase in illegal drug sales and proliferation of

weapons, police were patrolling neighborhood known for high rate of

criminal activity; police observed suspicious criminal activity and, upon

inquiry, obtained description of alleged drug dealer from prospective

customer; police observed Appellant, who matched description of alleged

drug dealer; when Appellant noticed police, Appellant appeared alarmed and

attempted to walk away, in gait suggesting flight; Appellant grabbed left

side of waistband with closed left hand, pressed open right hand against his

body, and returned to building; based on training and experience, Officer

Achille suspected Appellant was attempting to secure gun; Appellant

matched description of alleged drug dealer2; Appellant’s overall demeanor

and furtive movements upon seeing police indicated Appellant may be armed

and criminal activity was afoot; Officer Achille followed Appellant into

building and heard running and yelling, which raised officer’s concern for

safety of residents; Officer Achille saw Appellant trying to force himself

unsuccessfully into private residence; in consideration of specific reasonable

inferences which Officer Achille was entitled to draw from facts in light of his

experience, Officer Achille approached Appellant and asked if he was

____________________________________________


2
  Although the trial court mentions that it is common for drug dealers to be
armed, in this context, Pennsylvania law recognizes no presumption that
drug dealers are armed. Rather, the totality of the circumstances must still
justify the validity of the police officer’s frisk.         See generally
Commonwealth v. Zhahir, 561 Pa. 545, 751 A.2d 1153 (2000).



                                           -3-
J-S17003-16


carrying weapon, and Appellant replied affirmatively; police patted Appellant

down and removed a firearm; Appellant’s admission gave Officer Achille

probable cause to detain Appellant and recover firearm to neutralize threat

of physical harm; officer’s actions were based on both reasonable suspicion,

and after Appellant admitted possessing firearm, probable cause; thus, court

properly denied suppression motion). The record supports the trial court’s

decision; therefore, we have no reason to disturb it. Accordingly, we affirm

on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/2/2016




                                      -4-
                                                                                  Circulated 02/01/2016 01:56 PM




        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA



        COMMONWEALTH OF PENNSYLVANIA                    CRIMINAL DIVISION

                  v.                                    CC No. 201403107

        EDWARD HAMMONDS,
       NK/AEDWARD HAMMOND                                     OR\G~~~.Al
                                                                   Criminal D1v1s1on
                                                              • Dept. of court Records
                                                                Allegheny County, PA.
       Appeal of:
                                                        OPINION


       EDWARD HAMMONDS,
       NK/AEDWARD HAMMOND,                              Honorable Jill E. Rangos
                                                        Room326
                Appellant                               436 Grant Street
                                                        Pittsburgh, PA 15219

                                                         Copies to:

                                                         Timothy LaVoie
                                                         Law Office of the Public Defender
                                                         400 County Office Building
                                                         542 Forbes Avenue
                                                         Pittsburgh, PA 15219-2904

                                                         Michael Streily
                                      ~ :.               Office of the District Attorney
            O:>
            ~
             ..
            (")
                       .)
                        ''
                             (~

                              (,,
                                                         401 County Courthouse
                                                         436 Grant St.
0            ::=
             o-                        :
                                                         Pittsburgh, PA 15219
tU                                          ·-
                                    .. ·-,... -
-LL -
_.... ..\    .:r
                            . ,· ,~
                    IN THE COURT OF COMMON PLEAS OF ALLEGHENY                      COUNTY, PENNSYLVANIA



    COMMONWEALTH OF PENNSYLVANIA                         CRIMINAL DIVISION

          v.                                             CC No. 201403107

    EDWARD HAMMONDS,
    A/KIA EDWARD HAMMOND


    Appeal of:



    EDWARD HAMMONDS,
    AJK/A EDWARD HAMMOND

          Appellant

                                               OPINION

RANGOS,J.                                                                   August 14, 2015


           On July 25, 2014, this Court, following a hearing, denied a suppression motion filed by

Appellant, Edward Hammonds. On July 31, 2014, after a stipulated nonjury trial, this Court

convicted Appellant of one count each of Firearm Not To Be Carried Without a License and

Person Not to Possess a Firearm.1 This Court sentenced Appellant on October 23, 2014 to 36 to

84 months incarceration on the Firearms Not To Be Carried Without a License, with no further

penalty on the remaining count. Appellant filed a Notice of Appeal on November 21, 2014 and a

Concise Statement of Matters to be Complained of on Appeal on April 24, 2015.




1
    18 Pa. C.S. §§6106(a)(1) and 6501(a)(1).

                                                  2
                          MATTERS COMPIAINED              OF ON APPEAL

        Appellant alleges as his sole issue in his Concise Statement that this Court erred in

denying his Motion to Suppress, as the officer conducted an illegal search and seizure of

Appellant. (Concise Statement of Errors Complained of on Appeal at 3).



                                    SUMMARY OF THE FACTS

        At a hearing on Appellant's suppression motion on July 25, 2014, Officer Santina

Achille, a five year veteran of the Pittsburgh Police Department, testified that on November 7,

2013, at approximately 6:00 p.m., he and his partner were patrolling the Sandusky Court

neighborhood after receiving several complaints about an increase in guns and drugs in that

area. (Transcript of Suppression Hearing of July 24, 2014, hereinafter ST, at 5-6) While on

patrol, Officer Achille observed an unknown female exit a sedan, and based on his experience

and training, witnessed what he believed to be the beginnings of a possible narcotics transaction.

Id. at 6. Officer Achille followed the woman into an unlocked building and questioned her. Id at

8. He testified that the woman told him she was in the complex to purchase heroin from a man

she described as being a black male, approximately 5'7", wearinga black hoody sweatshirt and a

pair of khaki pants. Id. at 9-10.

        Officer Achille testified that upon exiting the building he witnessed a male matching the

description given by the woman. Id. at 10. He further testified that the male, later identified as

Appellant, paused and appeared alarmed upon seeing a police officer. Appellant then grabbed

the front of the left side of his waistband with his closed left hand, and pressed his open right

band against the right side of his body. Id. at 11. Officer Achille saw Appellant reenter the

building, and followed him from a distance. Id. Officer Achille testified that after he entered the


                                                  3
  building, he could hear someone running, then a male voice yelling, "You're not coming in here,

  you're not coming in here, get out of here, you're not coming in here." Id at 13. Officer Achille

  followed the voices and observed Appellant attempting to forcibly enter an apartment. Id. As he

  approached, Officer Achille testified that he asked Appellant if he had any weapons on him, and

  Appellant "shook his head yes, looked down at his right hip, and said 'Yeah."' Id. at 14. The

  officer detained Appellant and recovered the firearm from Appellant. Id.




                                                DISCUSSION

         The standard of review in determining whether the trial court appropriately denied the

  suppression motion is whether the record supports the factual findings and whether the legal

 conclusions drawn from these facts are correct. Commonwealth v. Stevenson, 894 A.2d 759, 769

 (Pa.Super. 2006). In determining whether a search and seizure was proper, a trial court is tasked

 with determining whether "in justifying the particular intrusion the police officer [was] able to

 point to specific and articulable facts which, taken together with rational inferences from those

 facts, reasonably warrant that intrusion." Terry v. Ohio, 392 U.S. 1, 21 (1968).

         Appellant alleges that the search which led to his arrest violated his constitutional rights

 because the circumstances did not rise to the level of reasonable suspicion or probable cause.

 The Fourth Amendment to the United States Constitution and Article I, Section 8 of the

. Pennsylvania Constitution protects citizens from unreasonable search and seizure.

        To safeguard this right, courts require police to articulate the basis for their
        interaction with citizens in increasingly intrusive situations:
        The first of these is a "mere encounter" (or request for information) which need
        not be supported by any level of suspicion, but carries no official compulsion to
        stop or to respond. The second, an "investigative detention" must be supported
        by a reasonable suspicion; it subjects a suspect to a stop and a period of detention,
        but does not involve such coercive conditions as to constitute the functional


                                                   4
        equivalent of an arrest. Finally, an arrest or "custodial detention" must be
        supported by probable cause.

 Commonwealth v. McAdoo, 46 A.3d 781, 784 (Pa.Super. 2012) (quoting Commonwealth v.

 Downey, 39 A.3d 401, 405 (Pa.Super. 2012). It is long understood that "[ a] police officer may

 detain an individual in order to conduct an investigation if that officer reasonably suspects that

 the individual is engaging in criminal conduct." Commonwealth v. Cook, 735 A.2d 673, 676 (Pa.

 1999). This standard, which carries a lower threshold than probable cause, is commonly known

 as reasonable suspicion.

        Reasonable suspicion ... depends on the information possessed by police and its
        degree of reliability in the totality of the circumstances. In order to justify the
        seizure, a police officer must be able to point to specific and articulable facts
        leading him to suspect criminal activity is afoot. In assessing the totality of the
        circumstances, [the] court must also afford due weight to the specific, reasonable
        inferences drawn from the facts in . light of the officer's experience and
        acknowledge that innocent facts, when considered collectively, may permit the
        investigative detention.


       The determination of whether an officer had reasonable suspicion that criminality
       was afoot so as to justify an investigatory detention is an objective one, which
       must be considered in light on the totality of the circumstances. It is the duty of
       the suppression court to independently evaluate whether, under the particular facts
       of a case, an objectively reasonable police officer would have reasonably
       suspected criminal activity was afoot.

Commonwealth v. Holmes, 14 A.3d 89, 95 and 96 (Pa. 2011) (citation omitted).

       "In making this determination, we must give 'due weight to the specific reasonable

inferences the police officer is entitled to draw from the facts in light of his experience.rn Cook,

735 A.2d at 676 (quoting Terry, 392 U.S. at 27). The "totality of the circumstances" test, as

established in Holmes, does not limit this Court's inquiry to an examination of only those facts

that clearly indicate criminal conduct. Rather, "even a combination of innocent facts, when

taken together, may warrant further investigation by the police officer." Cook, 735 A.2d at 676.



                                                  5
 See also Illinois v. Wardlow, 528 U.S. 119 (2000); Commonwealth v. Freeman, 757 A.2d 903

 (Pa. 2000); In Interest of O.J., 958 A.2d 561 (Pa.Super. 2008) (en bane).

        In applying the totality of the circumstances test, and evaluating the combination of

 factors related to the incident surrounding the encounter with Appellant, this Court found that the

police encounter and ultimate arrest were appropriate. Officer Achille and his partner were

patrolling a neighborhood known for a high rate of criminal activity, with allegations of an

increase in illegal drug sales and a proliferation of weapons. In addition, Officer Achille

observed suspicious activity and, upon inquiry, obtained the description of an alleged drug dealer

from a prospective customer. The Officer then observed Appellant, who met that description.

When Appellant noticed Officer Achille, Appellant "appeared alarmed" and attempted to walk

away "in a gait as somebody who was planning to exit and go somewhere else." Furthermore,

Appellant grabbed the left side of his waistband with his closed left hand, pressed his open right

hand against his body, and returned to the building. Based on his training and experience,

Officer Achille suspected Appellant was attempting to secure a gun. Officer Achille already had

information that a person matching Appellant's description had arranged to meet in that general

area to sell drugs, and it is common for drug dealers to carry weapons. Appellant's overall

demeanor and furtive moments upon seeing the Officer further indicated Appellant may be

armed and that criminal activity was afoot.

       Officer Achille then entered the building Appellant had just entered and heard running

and yelling, which raised his concern for the safety of the building residents. Upon investigation,

he discovered Appellant attempting to forcibly enter an apartment. In consideration of "specific

reasonable inferences which he is entitled to draw from facts in light of his experience," Terry,

392 U.S. at 27, Officer Achille approached Appellant and asked if he was carrying a weapon, to



                                                 6
which Appellant replied affirmatively. This admission gave Officer Achille probable cause to

detain Appellant and recover the firearm to "neutralize the threat of physical harm." See Terry,

392 U.S. at 24. As the actions of the Officer were based on reasonable suspicion, and after

Appellant's admission probable cause, this Court did not err in denying the motion to suppress.



                                        CONCLUSION


       For all of the above reasons, no reversible error occurred and the findings and rulings of

this Court should be AFFIRMED.




                                                                             ~           J.




                                              7
                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy of this OPINION was

mailed to the following individuals by first class mail, postage prepaid on the 141h day of August

2015.



                          Timothy LaVoie
                          Law Office of the Public Defender
                          400 County Office Building
                          542 Forbes Avenue
                          Pittsburgh, PA 15219-2904


                          Michael Streily
                          Office of the District Attorney
                          401 County Courthouse
                          436 Grant Street
                          Pittsburgh, PA 15219




                                               8